Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (“Adenovirus-medicated Over-expression of the Cyclin/Cyclin-dependent Kinase Inhibitor, p21 Inhibits Vascular Smooth Muscles Cell Proliferation and Neointima Formation in the Rat Carotid Artery Model of Balloon Angioplasty” Journal of Clinical Investigation, 11/1995, Vol. 96, pp. 2260-2268) as evidenced by Xiong et al. (“p21 is a universal inhibitor of cyclin kinases” Letters to Nature, 12/1993, Vol. 366, pp. 701-704).
Regarding claims 1-3 and 6, Chang teaches the provision of p21 to patients suffering from vascular proliferative disorders (see Discussion, p. 2267) such as atherosclerosis (see Discussion, p. 2266) including the realization of value of this provision in vascular surgical procedures such and PTCA. Although it is not stated by Chang that p21 is a CDK8/19 inhibitor, Xiong shows that p21 is a universal cyclin kinase inhibitor (see Title).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (“Adenovirus-medicated Over-expression of the Cyclin/Cyclin-dependent Kinase Inhibitor, p21 Inhibits Vascular Smooth Muscles Cell Proliferation and Neointima Formation in the Rat Carotid Artery Model of Balloon Angioplasty” Journal of Clinical Investigation, 11/1995, Vol. 96, pp. 2260-2268) as evidenced by Xiong et al. (“p21 is a universal inhibitor of cyclin kinases” Letters to Nature, 12/1993, Vol. 366, pp. 701-704) as applied to claims 1-3 and 6 above. 
Regarding claims 4-5, the teachings of Chang are as shown above. Chang fails to teach wherein the surgery is a vein graft implantation.  However, it is the position of the examiner that due to the fact that Chang shows the benefits of p21 in general as relates to the prevention of neointimal hyperplasia in vascular surgical procedures, it would have been reasonable to employ the p21 of Chang in any vascular procedure that would/could result in vascular damage and/or neointimal hyperplasia.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the p21 of Chang in any cardiovascular surgery that may result in neointimal hyperplasia and/or vascular damage.  Given that vein graft implantation requires the joining of existing vascular structures with new structures, it is implicit that vascular damage must occur.
Regarding claim 7, the teachings of Chang are as shown above. Chang fails to teach wherein a stent is necessarily employed in the PTCA procedure.  However, it is the position of the examiner that due to the fact that Chang shows the benefits of p21 in general as relates to the prevention of neointimal hyperplasia in vascular surgical procedures, it would have been reasonable to employ the p21 of Chang in any vascular procedure that would/could result in vascular damage and/or neointimal hyperplasia.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the p21 of Chang in any cardiovascular surgery that may result in neointimal hyperplasia and/or vascular damage.  Given that the PTCA procedure of Chang is shown to benefit from the provision of p21, reasonably any PTCA procedure regardless of the presence or lack of use of a stent would be implied for use by Chang.
Regarding claim 8, the teachings of Chang are as shown above. Chang fails to teach wherein the surgery is an arteriovenous fistula formation surgery .  However, it is the position of the examiner that due to the fact that Chang shows the benefits of p21 in general as relates to the prevention of neointimal hyperplasia in vascular surgical procedures, it would have been reasonable to employ the p21 of Chang in any vascular procedure that would/could result in vascular damage and/or neointimal hyperplasia.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the p21 of Chang in any cardiovascular surgery that may result in neointimal hyperplasia and/or vascular damage.  Given that arteriovenous requires the joining of existing vascular structures with new structures, it is implicit that vascular damage must occur.
Regarding claims 9, the teachings of Chang are as shown above. Chang fails to teach wherein the surgery is an arteriovenous graft implantation.  However, it is the position of the examiner that due to the fact that Chang shows the benefits of p21 in general as relates to the prevention of neointimal hyperplasia in vascular surgical procedures, it would have been reasonable to employ the p21 of Chang in any vascular procedure that would/could result in vascular damage and/or neointimal hyperplasia.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the p21 of Chang in any cardiovascular surgery that may result in neointimal hyperplasia and/or vascular damage.  Given that arteriovenous graft implantation requires the joining of existing vascular structures with new structures, it is implicit that vascular damage must occur.
Regarding claims 10-11, the teachings of Chang are as shown above. Chang fails to teach wherein the surgery is an arterial graft transplant.  However, it is the position of the examiner that due to the fact that Chang shows the benefits of p21 in general as relates to the prevention of neointimal hyperplasia in vascular surgical procedures, it would have been reasonable to employ the p21 of Chang in any vascular procedure that would/could result in vascular damage and/or neointimal hyperplasia.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the p21 of Chang in any cardiovascular surgery that may result in neointimal hyperplasia and/or vascular damage.  Given that arterial graft transplant requires the joining of existing vascular structures with new structures, it is implicit that vascular damage must occur.
Regarding claims 12, the teachings of Chang are as shown above. Chang fails to teach wherein the surgery is an orthoptic heart transplantation.  However, it is the position of the examiner that due to the fact that Chang shows the benefits of p21 in general as relates to the prevention of neointimal hyperplasia in vascular surgical procedures, it would have been reasonable to employ the p21 of Chang in any vascular procedure that would/could result in vascular damage and/or neointimal hyperplasia.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the p21 of Chang in any cardiovascular surgery that may result in neointimal hyperplasia and/or vascular damage.  Given that orthoptic heart transplantation requires the joining of existing vascular structures with new structures, it is implicit that vascular damage must occur.
Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717